OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed for the reasons stated in the opinion of Justice Sullivan (94 AD2d 229). We also note that the Board found that the actual occupants of the apartment under the lease were Robert J. Castle and his wife and that the apartment was not their primary residence. That being so, Michael Castle, their son, had no right to renewal of the lease based upon section 235-f of the Real Property Law (L 1983, ch 403).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, with costs, in a memorandum.